Citation Nr: 0032474	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  96-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for asthma.  

3. Entitlement to service connection for bruises of the lower 
extremities.  

4. Entitlement to service connection for gastritis.  

5. Entitlement to service connection for a gynecological 
disorder.  

6. Entitlement to service connection for an anxiety disorder.  

7. Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left middle finger.  

8. Entitlement to a compensable rating for allergic rhinitis.  

9. Entitlement to a rating in excess of 10 percent for 
migraine headaches.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
November 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a January 1995 rating 
decision, in which the RO denied the veteran's claims for 
service connection, inter alia, for bilateral hearing loss, 
asthma, bruises of the lower extremities, gastritis, a 
gynecological disorder, and an anxiety disorder.  The veteran 
filed an NOD in September 1995, and an SOC was issued by the 
RO in January 1996.  The veteran filed a substantive appeal 
in February 1996.  In June 1997, the veteran testified before 
a Hearing Officer at the VARO in Newark.  A Hearing Officer's 
Decision was issued in April 1998.  

With respect to an increased rating for residuals of a left 
middle finger fracture, the present appeal arises from the 
April 1998 Hearing Officer's Decision, in which the veteran's 
noncompensable rating was continued.  The veteran filed an 
NOD in July 1998, and an SSOC was issued in June 2000.  The 
Board accepts the transcript of the veteran's testimony, 
given during a Travel Board Hearing at the VARO in Newark 
before the undersigned Veterans Law Judge, in July 2000, as 
sufficient to meet the requirement of a substantive appeal in 
writing.  

The Board notes, in addition, that the veteran had perfected 
an appeal as to the issues of service connection for migraine 
headaches and allergic rhinitis.  In the above noted April 
1998 Hearing Officer's Decision, the veteran was granted 
service connection for allergic rhinitis and migraine 
headaches, thus satisfying the issues on appeal.  He was 
awarded noncompensable and 10 percent ratings, respectively.  
The effective date of the awards was established from 
November 1993.  

REMAND

In reviewing the veteran's claims file, we are cognizant that 
her DD-Form 214, Certificate of Release or Discharge from 
Active Duty, reflects that she was discharged due to a 
personality disorder.  The veteran's service medical records 
associated with the claims file, while substantial, do not 
include a separation medical examination, or other pertinent 
medical report or proceeding associated with the veteran's 
separation from service.  

With respect to the claim for bilateral hearing loss, we note 
that the veteran has testified that she did undergo a 
separation medical examination, which included receiving an 
audiological evaluation, following which she was reportedly 
told that she suffered from hearing loss.  The veteran also 
testified that she worked as an
F-15 avionic test station and component specialist.  This 
reportedly involved working in a very noise-hazardous 
environment.  In September 1997, the veteran underwent a VA 
audio-ear disease examination.  No audiological test results 
were reported.  The examiner did note, "A/A 10db noise [     
] @ 4000-6000 Hz".  The examiner's diagnosis was ear tube 
dysfunction with serous otitis, and allergic rhinitis.  The 
Board finds the examination report lacks sufficient detail, 
and that it is not possible to affirmatively determine, based 
upon the findings reported, whether the veteran did or did 
not suffer from hearing loss at that time.  

As noted above, the veteran does contend that she was 
medically examined prior to her separation, and was given an 
audiological test.  It appears the RO has not made any 
additional attempt to obtain the veteran's separation medical 
examination or other pertinent medical examination report, 
subsequent to its initial request to the National Personnel 
Records Center (NPRC) in St. Louis, for the veteran's service 
medical records.  The United States Court of Appeals for the 
Federal Circuit has definitively ruled that making only a 
single request for pertinent service medical records 
specifically requested by a claimant, and not obtained by VA, 
amounts to procedural error.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  See also Gobber v. Derwinski, 2 Vet.App. 
470, 472 (1992) (VA has a heightened duty to assist when 
pertinent records are in the control of the U.S. Government). 

Therefore, the Board finds, given the veteran's contentions, 
the insufficient VA audio-ear disease examination in 1997, 
and the Federal Circuit's holding in Hayre, that an 
additional attempt should be undertaken by the RO to obtain 
the veteran's separation medical examination.  In addition, 
the RO should attempt to obtain the audiological test results 
from the veteran's September 1997 VA audio-ear disease 
examination.  If none of these pertinent records is 
available, the veteran should be afforded a new VA 
audiological examination, to determine the exact nature and 
etiology of any hearing disability with which she may be 
suffering.  As for the remaining claims for service 
connection on appeal, action thereon will be deferred pending 
the possible receipt of the veteran's separation medical 
examination, or other pertinent service department medical 
records.  

Further, with respect to the increased rating claim for 
residuals of a fracture of the left middle finger, the Board 
notes that the veteran did not file an NOD as to the initial 
rating decision in December 1995, in which service connection 
was granted for the left middle finger.  Consequently, a 
subsequent SOC did not list the claim as an issue on appeal.  
Following the Hearing Officer's Decision in April 1998, in 
which the left middle finger was rated and remained 
noncompensable, the RO received a letter from the veteran, as 
noted above, in which she reported that she wished to appeal 
all her disabilities.  The subsequent SSOC, in June 2000, did 
not report a summary of applicable laws and regulations, with 
appropriate citations, pertaining to the rating of the 
veteran's left middle finger.  See 38 C.F.R. §§ 19.29, 19.31.  
Thus, this issue must be remanded to the RO for the issuance 
of an SOC or SSOC discussing the applicable laws and 
regulations, in order to avoid procedural prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  

With respect to the issues of allergic rhinitis and migraine 
headaches, as noted in the Introduction, above, the veteran 
was service connected for these disorders in the April 1998 
Hearing Officer's Decision.  Thereafter, in July 1998, as 
indicated, the RO received a letter from the veteran in which 
she reported that she wished to appeal all her disabilities.  
The Board liberally construes this statement as an NOD for 
the ratings awarded for allergic rhinitis and migraine 
headaches.  It does not appear from the record, however, that 
an SOC addressing those claims has been furnished to the 
veteran.  In a situation such as this, the Court has held 
that the Board should remand, rather than refer, the matter 
to the RO for the issuance of an SOC.  See Manlincon v. West, 
12 Vet.App. 238, 240- 41 (1999).  Cf. Godfrey v. Brown 7 
Vet.App. 398 (1995) (referral, not remand, to the RO is 
appropriate where an NOD has not been filed).

On remand, the RO should reexamine the veteran's claims to 
determine whether additional development or review is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal, or the NODs are withdrawn.  
See 38 C.F.R. § 19.26 (1999).  If, and only if, timely 
substantive appeals are received, then the claims should 
thereafter be certified to the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2000).


Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
claims are REMANDED to the RO for the following action:  

1. The RO should attempt to obtain the 
veteran's separation medical 
examination and/or any other pertinent 
service medical records associated with 
her separation from active service, 
from the NPRC in St. Louis.  A record 
should be made of the results of any 
such search.  If no additional records 
are found, this should be documented 
for the record, with an explanation as 
to why they are inavailable.  Moreover, 
if, as a result of any development 
undertaken by this Remand, it would be 
logical to contact other agencies to 
obtain the requested medical records, 
that development should be 
accomplished.  

2. The RO should attempt to obtain the 
audiological test scores associated 
with the veteran's September 1997 VA 
audio-ear disease examination at the 
VAMC in Philadelphia, PA, and associate 
them with the claims file.  

3. If none of the above noted development 
provides any additional evidence, the 
veteran should be scheduled for a VA 
audiological evaluation.  Before 
evaluating the veteran, the examiner 
should be provided with the claims 
folder for review in connection with 
the evaluation.  The examiner should 
elicit from the veteran a thorough 
history of her hearing disorder, as 
well as her exposure to noise both 
during and after service.  All 
indicated tests should be accomplished.  
The examiner should offer an opinion, 
based upon the clinical findings and 
history, as to whether the veteran does 
or does not suffer from hearing loss, 
and whether any hearing loss so 
identified is, as least as likely as 
not, related to service.  The opinion 
expressed should be supported with 
reference to pertinent evidence.  

4. The RO should reexamine the veteran's 
claims for an increased rating for 
allergic rhinitis and migraine 
headaches, in order to determine 
whether additional development or 
review is warranted.  If no further 
preliminary action is required, or when 
such action is completed, the RO should 
prepare an SOC/SSOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefits 
sought on appeal, or an NOD is 
withdrawn as to either issue.  However, 
any claim should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.  

5. Based upon any additional information 
obtained as a result of this Remand, 
the RO should review the evidence of 
record and enter its determination with 
respect to the veteran's claims.  If 
the decision remains adverse to the 
veteran, the RO should issue an SSOC, a 
copy of which should be provided to the 
veteran and her representative.  This 
copy should include those applicable 
laws and regulations associated with 
the rating for the veteran's service-
connected left middle finger.  
Thereafter, the veteran and her 
representative should be given the 
opportunity to respond.  The case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order, following 
appropriate appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until she receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).


